DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10939442. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 7, 9 of 10939442
A method comprising: receiving control information transmitted from a base station by a user equipment (UE) in a wireless communications network; initiating a random-access procedure for obtaining system information from the base station, wherein dedicated physical random-access channel (PRACH) resources and a set of downlink beams are configured by the network based on the control information; and performing a contention-free random access (CFRA) procedure by first selecting a downlink beam from the set of downlink beams and the dedicated PRACH resources configured by the network, and then selecting a PRACH resource associated with the selected downlink beam, wherein the UE continues the CFRA procedure upon determining that the CFRA procedure is available.
A User Equipment (UE) comprising: a receiver that receives control information transmitted from a base station in a beamforming wireless communications network; a physical random-access channel (PRACH) handling circuit that initiates the random-access procedure, wherein dedicated physical random-access channel (PRACH) resources and a set of downlink beams are configured by the network based on the control information; a decoder that determines that a signal quality of each of the set of downlink beams associated with the dedicated PRACH resources is below a predefined threshold; and in response to determining that the UE does not support a contention-based RACH (CBRA) procedure based on a bandwidth part (BWP) configuration, the PRACH handling circuit performs a contention-free random access (CFRA) procedure by selecting a downlink beam from the set of downlink beams and the dedicated PRACH resources configured by the network, wherein the UE continues the CFRA procedure on an active uplink BWP that has no contention-based PRACH resource configured.

9. The UE of claim 7, wherein the CFRA procedure is initiated by the UE for obtaining system information from the network.


Claim 2 is rejected based on claim 9 which teaches no support for a CBRA procedure thus there is no support for a CBRA fallback or CBRA of any type. Claims 3-4 are rejected based on claim 9 which teaches every limitation in these claims with further limitations. Proper action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (“Fan”) (US 20190280756 A1).

Regarding Claim 1, Fan teaches:
A method comprising: receiving control information transmitted from a base station by a user equipment (UE) in a beamforming wireless communications network [¶0078 terminal receives “random access configuration which comprises the configuration of the contention free random access resource” considered control information]; 
initiating a random-access procedure for obtaining system information from the base station, wherein dedicated physical random-access channel (PRACH) resources and a set of downlink beams are configured by the network based on the control information [¶0078 determine contention-free resources for PRACH and initiate contention free random access corresponding to candidate beam, of a plurality of beams ¶0077, and for obtaining system information as an RAR see ¶0068-69]; 
and performing a contention-free random access (CFRA) procedure by first selecting a downlink beam from the set of downlink beams and the dedicated PRACH resources configured by the network, and then selecting a PRACH resource associated with the selected downlink beam [¶0078, terminal determines a candidate beam i.e. selects candidate beam being a downlink beam as in ¶0072, then determines “that the candidate beam is configured with the contention free random access resource”, and perform CFRA via determined beam i.e. selects PRACH resource associated], 
wherein the UE continues the CFRA procedure upon determining that the CFRA procedure is available [¶0078 device continues to do CFRA upon determining available via variety of ways e.g. determining CFRA resources associated with beam and determining CFRA available when CBRA best candidate is below a threshold quality].

Regarding claim 2, Fan teaches:
The method of Claim 1, wherein the CFRA procedure does not support contention-based RACH (CBRA) fallback [Examiner notes Applicant defines in their specification [0038] “CBRA fallback means that when all DL beams are below RSRP threshold, UE is allowed to send preamble on PRACH resource from contention-based PRACH resource pool rather than always select PRACH resource from dedicated PRACH resource” see Fan ¶0078 Figure 3, steps 305-310-320, the terminal will select a beam of a quality above a threshold as in ¶0072 and determine if contention-free random access resources associated as in ¶0078, then perform contention free access if so, and under certain circumstances may perform CBRA, however there is no presented support for “CBRA fallback” to CBRA if all beams are below a threshold i.e. Fan has no teaching where all beams are detected below a threshold and CBRA is relied upon instead. CBRA is only used as an alternative when CFRA is not configured for a highest ranked beam, but this is not the same as using CBRA when all the beams being below a threshold as defined by Applicant, thus this version of “CBRA fallback” is not supported].

Regarding Claim 3, Fan teaches:
A User Equipment (UE) comprising: a receiver that receives control information transmitted from a base station by a user equipment (UE) in a beamforming wireless communications network [¶0078 user terminal receives “random access configuration which comprises the configuration of the contention free random access resource” considered control information]; 
And a and a random-access procedure handling circuit that initiates a random-access procedure for obtaining system information from the base station, wherein dedicated physical random-access channel (PRACH) resources and a set of downlink beams are configured by the network based on the control information [¶0078 determine contention-free resources for PRACH and initiate contention free random access corresponding to candidate beam, of a plurality of beams ¶0077, and for obtaining system information as an RAR see ¶0068-69]; 
Wherein the UE performs a contention-free random access (CFRA) procedure by first selecting a downlink beam from the set of downlink beams and the dedicated PRACH resources configured by the network, and then selects a PRACH resource associated with the selected downlink beam [¶0078, terminal determines a candidate beam i.e. selects candidate beam being a downlink beam as in ¶0072, then determines “that the candidate beam is configured with the contention free random access resource”, and perform CFRA via determined beam i.e. selects PRACH resource associated], 
wherein the UE continues the CFRA procedure upon determining that the CFRA procedure is available [¶0078 device continues to do CFRA upon determining available via variety of ways e.g. determining CFRA resources associated with beam and determining CFRA available when CBRA best candidate is below a threshold quality].

Regarding claim 4, Fan teaches:
The UE of Claim 3, wherein the CFRA procedure does not support contention-based RACH (CBRA) fallback [Examiner notes Applicant defines in their specification [0038] “CBRA fallback means that when all DL beams are below RSRP threshold, UE is allowed to send preamble on PRACH resource from contention-based PRACH resource pool rather than always select PRACH resource from dedicated PRACH resource” see Fan ¶0078 Figure 3, steps 305-310-320, the terminal will select a beam of a quality above a threshold as in ¶0072 and determine if contention-free random access resources associated as in ¶0078, then perform contention free access if so, and under certain circumstances may perform CBRA, however there is no presented support for “CBRA fallback” to CBRA if all beams are below a threshold i.e. Fan has no teaching where all beams are detected below a threshold and CBRA is relied upon instead. CBRA is only used as an alternative when CFRA is not configured for a highest ranked beam, but this is not the same as using CBRA when all the beams being below a threshold as defined by Applicant, thus this version of “CBRA fallback” is not supported].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou et al. US 20190052339 A1 ¶0227

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478